Name: Commission Implementing Decision (EU) 2015/1194 of 20 July 2015 on the publication with a restriction in the Official Journal of the European Union of the reference of standard EN 12635:2002+A1:2008 on industrial, commercial and garage doors and gates under Directive 2006/42/EC of the European Parliament and of the Council
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  marketing;  consumption
 Date Published: 2015-07-21

 21.7.2015 EN Official Journal of the European Union L 193/130 COMMISSION IMPLEMENTING DECISION (EU) 2015/1194 of 20 July 2015 on the publication with a restriction in the Official Journal of the European Union of the reference of standard EN 12635:2002+A1:2008 on industrial, commercial and garage doors and gates under Directive 2006/42/EC of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 10 thereof, Having regard to the opinion of the committee established by Article 22 of the Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (2), Whereas: (1) Where a national standard transposing a harmonised standard, the reference of which has been published in the Official Journal of the European Union, covers one or more essential health and safety requirements set out in Annex I to Directive 2006/42/EC, the machine built in accordance with this standard is presumed to meet the essential health and safety requirements concerned. (2) In December 2010, the United Kingdom lodged a formal objection in respect of standard EN 12635:2002+A1:2008 Industrial, commercial and garage doors and gates  Installation and use, proposed by the European Committee for Standardization (CEN) to be harmonised under Directive 2006/42/EC and which reference was first published in the Official Journal of the European Union on 8 September 2009 (3). (3) The ground of the formal objection is based on the failure of the referenced standard EN 12453 Industrial, commercial and garage doors and gates  Safety in use of powered operated doors  Requirements, mentioned in point 5.1 Installation and Annex D of EN 12635:2002+A1:2008, to meet all the essential health and safety requirements of Annex I to Directive 2006/42/EC. (4) The identified shortcomings of the referenced standard EN 12453:2000 concern its points 4.1.1 Hazards caused by crushing, shearing and drawing-in points, 4.2 Hazards caused by the drive or the source of energy, 4.4.3 Overrunning of leaf, 4.5 Influence of the type of use on the level of risk, 5.1.1 Avoiding or safeguarding hazards caused by crushing, shearing and drawing-in points and 5.5 Minimum level of safeguarding. (5) Having examined the standard EN 12635:2002+A1:2008 together with the representatives of the committee established by Article 22 of Directive 2006/42/EC, the Commission concluded that the standard fails to meet the essential health and safety requirements provided for in points 1.1.2 Principles of safety integration, 1.1.6 Ergonomics, 1.2.1 Safety and reliability of control systems, 1.3.7 Risks related to moving parts, 1.3.8.2 Moving parts involved in the process, 1.4.1 General requirements for guards and protective devices, 1.4.3. Special requirements for protective devices and 1.5.14 Risk of being trapped in a machine of Annex I to Directive 2006/42/EC. (6) Taking into consideration the need to improve the safety aspects of standard EN 12635:2002+A1:2008 and pending a suitable revision of that standard, the publication in the Official Journal of the European Union of the reference of the standard EN 12635:2002+A1:2008 should be accompanied by an appropriate warning, HAS ADOPTED THIS DECISION: Article 1 The reference of standard EN 12635:2002+A1:2008 Industrial, commercial and garage doors and gates  Installation and use, shall be published in the Official Journal of the European Union with restriction as set out in the Annex. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 20 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 157, 9.6.2006, p. 24. (2) OJ L 316, 14.11.2012, p. 12. (3) OJ C 214, 8.9.2009, p. 1. ANNEX COMMISSION COMMUNICATION IN THE FRAMEWORK OF THE IMPLEMENTATION OF THE DIRECTIVE 2006/42/EC (Publication of titles and references of harmonised standards under Union harmonisation legislation) ESO (1) Reference and title of the harmonised standard (and reference document) First publication OJ Reference of superseded standard Date of cessation of presumption of conformity of superseded standard Note 1 CEN EN 12635:2002+A1:2008 Industrial, commercial and garage doors and gates  Installation and use 8.9.2009   Warning: With regard to paragraph 5.1 and Annex D, this publication does not concern the reference to EN 12453:2000, the application of which does not confer a presumption of conformity to the essential health and safety requirements 1.1.2, 1.1.6, 1.2.1, 1.3.7, 1.3.8.2, 1.4.1, 1.4.3 and 1.5.14 of Annex I to Directive 2006/42/EC. Note 1: Generally the date of cessation of presumption of conformity will be the date of withdrawal ('dow'), set by the European standardisation organisation, but attention of users of these standards is drawn to the fact that in certain exceptional cases this can be otherwise. Note 2: The new (or amended) standard has the same scope as the superseded standard. On the date stated, the superseded standard ceases to give presumption of conformity with the essential or other requirements of the relevant Union legislation. (1) ESO: European standardisation organisation:  CEN: Avenue Marnix 17, 1000 Bruxelles/Brussel, BELGIQUE/BELGIÃ . Tel.+32 25500811. Fax + 32 25500819 (http://www.cen.eu)